--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.75


SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (the “Agreement”) is made and entered into as of this 30
day of September, 2014, by and among CD INTERNATIONAL ENTERPRISES, INC., a
Florida corporation (“CD”), CDII MINERALS, INC., a Florida corporation (“CDII”),
EM RESOURCE ENTERPRISES, INC., a Florida corporation (“EM” and collectively with
CD and CDII, “Debtor”), and MANUEL MUSTAFA (“Secured Party”).
 
Preliminary Statements
 
CD is indebted to Secured Party by reason of that certain Promissory Note, dated
of even date hereof (the “Note”), in the amount of Two Million and No/100
Dollars ($2,000,000.00) executed by CD in favor of Secured Party. As additional
security for the repayment of the Note, CD agreed to cause CDII and EM,
wholly-owned subsidiaries of CD, to grant Secured Party a security interest in
all of their assets.
 
In order to secure payment of any and all obligations of CD to Secured Party,
whether jointly or severally, now due or to become due, contingent or absolute,
however or whenever created, including any future advances, and in consideration
of loans, advances, extensions of credit and renewals thereof, made or to be
made by Secured Party to Debtor, and for other value received by Debtor, the
parties hereto agree as follows:
 
Terms and Conditions
 
1.           Grant of Security Interest.  Debtor hereby grants to Secured Party
a first and continuing security interest in the Collateral described in Section
2 hereof, and the proceeds thereof, to secure the full and prompt payment of all
obligations of CD to Secured Party, whether direct or indirect, contingent or
absolute, now or hereafter due or owing to Secured Party from CD by reason of
the Note between CD and Secured Party, or of a debt of any kind, nature or
description, heretofore, now or hereafter incurred, or held by Secured Party for
the account or benefit of or against CD or Debtor arising out of any loan,
contract, agreement, guaranty, or other transaction, regardless of any other
collateral or security interest held in connection therewith, including any
renewals, extensions or changes in form of indebtedness owing by CD or Debtor to
Secured Party.
 
2.           Collateral.  Collateral, as used in this Agreement, shall mean all
of Debtor’s presently owned or hereafter acquired Accounts, Inventory,
Equipment, Chattel Paper, Documents, Instruments and General Intangibles, as
those terms are hereinafter defined, together with the proceeds and products of
all of the foregoing.
 
A.           “Accounts” means any account receivable, including any rights of
payment for goods sold or leased or for services rendered, which is not
evidenced by an instrument (as defined in the Florida Uniform Commercial Code,
hereafter referred to as the “Code”) or Chattel Paper, whether or not it has
been earned by performance, and in addition includes all property included in
the definition of "accounts" as used in the Code, together with any guaranties,
letters of credit and other security therefor.
 
B.           “Inventory” means all goods, merchandise, raw material, good in
process, finished goods and other personal property now owned or hereafter
acquired which is held for sale or furnished or to be furnished under a contract
for services or raw materials, and all work in process and materials used or
consumed or to be used or consumed in a Person's business, and in addition,
includes all property included in the definition of "inventory" as used in the
UCC.
 

 
- 1 -

--------------------------------------------------------------------------------

 



 
C.           “Equipment” has the meaning prescribed for such term as defined by
the UCC, which definition is incorporated herein by reference.
 
D.           “Instruments” has the meaning prescribed for such term as defined
by the UCC, which definition is incorporated herein by reference, and includes,
without limitation, a negotiable instrument or any other writing that evidences
a right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in ordinary course of business is
transferred by delivery with any necessary indorsement or assignment.
 
E.           “General Intangibles” means all intangible personal property
(including things in action) except Chattel Paper and instruments (as defined in
the Code), including all contract rights, copyrights, trademarks, trade names,
service marks, patents, patent drawings, designs, formulas, rights to a Person's
name itself, customer lists, franchise rights, goodwill, rights to all prepaid
expenses, marketing expenses, rights to receive future contracts, fees,
commissions and orders relating in any respect to any business of a Person, all
licenses and permits, all computer programs and other software owned by a Person
or which a Person has the right to use, and all rights for breach of warranty or
other claims for funds to which a Person may be entitled, and in addition
includes all property included in the definition of "general intangibles" as
used in the UCC.
 
F.           “Account Debtors” shall mean the parties who are obligated on or
under any Account.
 
3.           Representations and Warranties of Debtor.  Debtor acknowledges and
agrees that Secured Party is relying on the representations and warranties and
covenants in this Agreement and the Note as a condition precedent to the
extension(s) of credit secured hereby, and that all such representations and
warranties and covenants shall survive the execution and delivery of this
Agreement, the extension(s) of credit secured hereby, and any bankruptcy,
insolvency or similar proceedings.  Debtor hereby represents and warrants to
Secured Party and covenants for the benefit of Secured Party as follows:
 
A.           The only location(s) where it keeps the bulk of its Inventory and
Equipment is/are: CD International Enterprises, Inc. (OTC: CDII), 431 Fairway
Drive, Suite 200, Deerfield Beach, FL 33441, until Secured Party receives
written notice of any other locations(s) therefor.
 
B.           The only other location(s) where it keeps its Inventory is/are:
NONE, and Secured Party shall receive written notice of any other location(s)
therefor.
 
C.           The only office(s) where it keeps it records concerning all
Accounts is/are: CD International Enterprises, Inc. (OTC: CDII), 431 Fairway
Drive, Suite 200, Deerfield Beach, FL 33441, and such records shall be
maintained at said office until Secured Party receives written notice of any
other location(s) therefor.
 
D.           Debtor will keep and maintain the Collateral which constitutes
Equipment in good order and repair at all times.
 
E.           Until this Agreement is terminated, the Inventory and Equipment
shall be insured by Debtor at its expense against all risk to which it is
exposed, including flood, fire, theft and windstorm, and against those risks
which Secured Party may designate, with policies acceptable to Secured Party.
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
F.           Debtor is (and with respect to all Collateral acquired hereafter,
shall be) the sole lawful owner of the Collateral, free from any adverse claim,
lien, security interest, encumbrance or other right, title or interest of any
other person except for the security interest created hereby, with good right to
pledge, sell, assign or transfer the same, and Debtor will defend the Collateral
against the claims and demands of all persons at any time claiming the same or
any interest therein and affirms that no financing statements covering the
Collateral and its proceeds is on file in any public office and, except for the
security interests in favor of Secured Party, there is and shall be no adverse
lien, security interest or encumbrance on or in the Collateral.  Debtor has the
unqualified right and power to grant a security interest in the Collateral to
Secured Party as contemplated herein without consent of any person or entity.
 
G.           Each Account will represent the valid and legally enforceable
indebtedness of a bona fide Account Debtor arising from the rendition by Debtor
of services and will not be subject to set-offs, counterclaims or defenses; such
services will have been performed for, and accepted by, the Account Debtor, and
the amount shown as to each Account on Debtor’s books will be the true and
undisputed amount owing and unpaid thereon, subject to ordinary contractual
adjustments any credits to which the Account Debtor has a right and of which
Secured Party has been informed; no agreement under which any deduction or
discount may be claimed, except ordinary contractual adjustments and credits as
aforesaid, shall be made with any Account Debtor unless written notice thereof
has theretofore been or concurrently is given to Secured Party.
 
H.           Debtor shall pay all expenses and reimburse Secured Party for any
expenditure, including reasonable attorneys’ fees, as well as attorneys’ fees
incurred in any appellate or insolvency proceedings, in connection with Secured
Party’s exercise of its rights and remedies.
 
I.           Debtor shall sign and execute any financing statement or other
document required to perfect Secured Party’s security interests and pay all
costs necessary to protect the security interest under this Agreement against
the rights or interests of third parties.  Debtor authorizes Secured Party to
file, in jurisdictions where this authorization will be given effect, a
financing statement signed only by Secured Party describing the Collateral in
the same manner as it is described herein and Debtor shall, from time to time,
at the request of Secured Party, execute one or more financing statements and
such other documents (and pay the cost of filing or recording the same in all
public offices deemed necessary or desirable by Secured Party) and do such other
acts and things, all as Secured Party may request, to establish and maintain a
valid security interest in the Collateral to secure payment of all liabilities
of Debtor to Secured Party.
 
J.           Debtor will promptly pay all taxes as they become due on the
Collateral.
 
K.           Debtor will (i) keep such books and records pertaining to the
Inventory and Accounts as shall be satisfactory to Secured Party, (ii) permit
representatives of Secured Party at any time to inspect the Inventory and
inspect and make abstracts from Debtor’s books and records pertaining to the
Inventory and Accounts, and to make audits thereof, and (iii) furnish to Secured
Party such information and reports regarding the Accounts, and Debtor’s
financial status as Secured Party may from time to time reasonably require.
 
L.           The execution and delivery of this Agreement do not and shall not
(i) violate any provisions of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award applicable to Debtor, nor (ii) result
in a breach of, or constitute a default under, any indenture, bond, mortgage,
lease, instrument, credit agreement, undertaking, contract or other agreement to
which Debtor is a party or by which it or its properties may be bound or
affected.  This Agreement constitutes the legal, valid and binding obligation of
the Debtor, and is enforceable against the Debtor in accordance with its terms.
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
4.           Covenants of Debtor.  Debtor covenants and agrees that it will not:
 
A.           Permit any liens or security interests (other than those permitted
by this Agreement) to attach to any of the Collateral.
 
B.           Permit any of the Collateral to be levied upon under legal process
or be subject to any unpaid charge, including taxes.
 
C.           Sell, transfer, lease or otherwise dispose of any of the Collateral
or any interest therein, or offer to do so, without the prior written consent of
Secured Party, except in the usual and customary course of Debtor’s business.
 
D.           Permit anything to be done that may impair the value of any of the
Collateral or the security intended to be afforded by this Agreement.
 
E.           Permit any of the Collateral to be or become a fixture (and it is
expressly covenanted, warranted and agreed that the Collateral and every part
thereof, whether affixed to any realty or not, shall be or remain personal
property) or become an accession to other goods or property unless Secured Party
has a first priority perfected security interest or mortgage lien in or upon the
realty or other goods or property.
 
F.           Use the Collateral or permit the same to be used in violation of
any statute or ordinance.
 
5.           Protection of Collateral.  Until notice in writing from Secured
Party of the revocation of Debtor’s authority, Debtor will, at Debtor’s own cost
and expense, and subject at any time or times to Secured Party’s right to direct
and control (it being understood that in the absence of specific instructions,
Debtor is to use its best judgment to protect Secured Party’s interest):
 
A.           Endeavor to collect or cause to be collected from Account Debtors
indebted on Accounts, as and when due, any and all amounts, including interest,
owing under or on account of each Account.
 
B.           In case any legal action shall be instituted with respect to any
Account, it is understood that the Account may, upon Debtor’s request and at
Secured Party’s option, be reassigned to Debtor, without recourse, by Secured
Party in order to place Debtor in a position to proceed with such action.
 
6.           Default.  Debtor shall be in default under this Agreement upon the
happening of any of the following events, circumstances or conditions, to wit:
 
A.           An Event of Default shall occur as specified in the Note.
 
B.           Failure to pay promptly when the same shall become due, any present
or future obligations of Debtor to Secured Party.
 
C.           Failure by Debtor to comply with or perform any provision of this
Agreement, or any provision of any document contemplated by or delivered in
connection with this Agreement or the Note, on its part to be complied with or
performed.
 

 
- 4 -

--------------------------------------------------------------------------------

 



 
D.           Any representations or warranties made or given, or to be made or
given, by Debtor in this Agreement, the Note, or in any certificate, agreement,
instrument of statement contemplated by or made or delivered in connection with
this Agreement or the Note shall have been incorrect, false or misleading in any
material respect when made.
 
E.           Breach, or a violation of, any covenant of Debtor made or given in
connection with this Agreement, or the Note.
 
F.           Subjection of the Collateral, or any part thereof, to attachment,
charging order, garnishment, levy of execution or other judicial process, or if
any involuntary lien or encumbrance shall be filed against any portion of the
Collateral.
 
G.           Any monies, deposits or other property of Debtor now or hereafter
on deposit with, or in the possession or under control of Secured Party shall be
attached or become subject to distrain proceedings or any order or process of
Court.
 
H.           The dissolution or merger or consolidation or termination of
existence of Debtor, or the failure or cessation or liquidation of the business
of Debtor, or if the person(s) controlling Debtor shall take any action
authorizing or leading to the same.
 
I.           If Debtor shall become insolvent or unable to pay its debts as they
become due.
 
J.           The anticipatory repudiation by Debtor of any of its obligations
under the Note, or any declaration by Debtor of intention not to perform any
such obligations as and when the same become due.
 
K.           The disposition, transfer or exchange of all or substantially all
of Debtor’s assets for less than fair market value; or the entry of any judgment
against Debtor; or the issuance of any levy, attachment, execution, charging
order, garnishment or other process, or the filing of any lien, against any
property of Debtor.
 
L.           If Debtor shall make an assignment for the benefit of creditors,
file a petition in bankruptcy, apply to or petition any tribunal for the
appointment of a custodian, receiver, intervenor or trustee for Debtor or a
substantial part of debtor’s assets; or if Debtor shall commence any proceeding
under any bankruptcy, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether nor or hereafter in
effect; or if any such petition or application shall have been filed or
proceeding commenced against Debtor or if any such custodian, receiver,
intervenor or trustee shall have been appointed.
 
M.           If Debtor shall have concealed, transferred, removed, or permitted
to be concealed or transferred or removed, any part of its property with intent
to hinder, delay or defraud any of its creditors; or Debtor shall have made or
suffered a transfer of any of its properties which may be invalid under any
bankruptcy, fraudulent conveyance, preference or similar law; or if Debtor shall
have made any transfer of its properties to or for the benefit of any creditor
at a time when other creditors similarly situated have not been paid.
 
N.           The failure to obtain any permit, license, approval or consent
from, or to make any filing with, any governmental authority (or the lapse or
revocation or rescission thereof once obtained or made) which is necessary in
connection with the execution or delivery or enforcement of this Agreement, the
Note, or the performance of any obligations under this Agreement or the Note by
Debtor.
 

 
- 5 -

--------------------------------------------------------------------------------

 



 
O.           If it shall become unlawful for Secured Party to extend credit to
Debtor, or to maintain any credit so extended, or for Debtor to perform any of
its obligations under this Agreement or the Note.
 
P.           If any governmental authority (or any person acting or purporting
to act under governmental authority) shall take any action to condemn, assume
custody or control of, seize or appropriate all or any substantial part of
Debtor’s property or to displace the management of Debtor’s business.
 
7.           Remedies.  Upon the occurrence of any one or more of the events,
circumstances or conditions of default as set forth in Section 7 above, which is
not cured within any applicable grace period within which cure may be effected,
as may be otherwise provided in the Note (but the presence of this provision
herein shall not be interpreted to provide for any grace period, which must be
expressly stated in the Note if they are to apply):
 
A.           All of the obligations and liabilities of Debtor to Secured Party
evidenced herein or secured hereby shall immediately be due and payable without
notice to Debtor notwithstanding any extension or deferral of any of the
obligations or liabilities granted by Secured Party prior to such event of
default, and, notwithstanding any terms or provisions in any promissory note or
other instrument or document evidencing any portion of the obligation or
liabilities executed prior to such event of default.
 
B.           Secured Party, at its option, may:
 
(1)           Enter upon Debtor’s premises peaceably by Secured Party’s with
legal process and take possession of the Collateral (and any books, records,
files, papers, information and other data pertaining thereto), or dispose of the
Collateral on Debtor’s premises and Debtor agrees not to resist or interfere.
 
(2)           Require Debtor, at the expense of Debtor, to assemble the
Collateral (including all books, records, files, papers, information and other
data pertaining thereto) taking all necessary or appropriate action to preserve
and keep it in good condition, and make it available to the Secured Party at a
place to be designated by Secured Party, reasonably convenient to both parties.
 
(3)           Notify any Account Debtor(s) or Debtors obligated with respect to
any Collateral of Secured Party’s right to payment and direct such Account
Debtors to made payment of all amounts due or to become due directly to Secured
Party.  Upon such notification, Secured Party shall have the right to enforce
collection of each such Account in the same manner and to the same extent as
Debtor might have done.  Debtor constitutes and appoints Secured Party its
attorney-in-fact in its place and stead with full power of substitution in its
or Debtor’s name to receive and open all mail addressed to Debtor; to sign
Debtor’s name on any invoice or bill of lading relating to any Account, or
drafts against customers; to ask for, demand, sue for, collect, receive, receipt
and give acquittance for any and all moneys due and to become due under and by
virtue of any Account; to endorse checks, drafts and other instruments for the
payment of money payable to Debtor; to settle, compromise, prosecute or defend
any action, claim, or proceeding with respect thereto; to sell, assign, pledge,
transfer and make any agreement respecting, or to otherwise deal with, the same;
and to do all other acts and things necessary to carry out this Agreement;
provided, however, that nothing herein contained shall be construed as requiring
or obligating Secured Party to make any such demand, to make any inquiry as to
the nature or sufficiency of any payment received by it, or to present or file
any claim or notice or take any action with respect to any such Account for the
moneys due or to become due thereunder or the property covered thereby or to any
related document; and no action taken or omitted to be taken by Secured Party
with respect thereto shall give rise to any defense, counterclaim or offset in
favor of Debtor, or any guarantor, or to any claim or action against Secured
Party.
 

 
- 6 -

--------------------------------------------------------------------------------

 



 
(4)           At any time or times, and without notice to Debtor, appropriate
and apply to the payment or reduction of any portion of Debtor’s obligations to
Secured Party, whether or not then due, any and all money or property now or
hereafter held by Secured Party on deposit or otherwise to the credit of or
belonging to Debtor.
 
(5)           But shall not be obligated to, assert or enforce any rights,
powers, remedies, privileges or security interests hereunder or to take any
action in reference thereto, and Secured Party may, in its discretion and at any
time, relinquish its rights as to particular Collateral hereunder without
thereby affecting or invalidating the rights of Secured Party as to any other
Collateral.
 
C.           In conjunction with and in addition to all of the rights, powers,
remedies and privileges herein provided to Secured Party upon default by Debtor,
Secured Party shall have all the rights, powers, remedies and privileges
accorded to (a) a secured party by the Uniform Commercial Code in effect as of
the date of this Agreement and as may be hereafter amended and (b) a creditor
under any other applicable law.
 
D.           Unless the Collateral is perishable or threatens to decline
speedily in value or is a type customarily sold on a recognized market, Secured
Party will give Debtor and any guarantors reasonable notice of the time and
place of any public sale thereof or of the time after which any private sale or
any other intended disposition thereof is to be made.
 
E.           In the event that written notice is necessary under this Agreement
or under applicable law, written notice to Debtor, at the address set forth
herein or otherwise designated in writing, ten (10) business days prior to the
date of public sale of any of the Collateral, or prior to the date after which
private sale or any other disposition of said Collateral will be made, shall
constitute reasonable notice; but notice given in any other reasonable manner or
at any other reasonable time shall also be sufficient.  In the event of any sale
any other reasonable time shall also be sufficient.  In the event of any sale or
other disposition of any such Collateral, Secured Party may, at its option,
apply the proceeds of any such sale or disposition to the satisfaction of
reasonable attorneys’ fees, legal expenses, and any and all other costs and
expenses incurred in connection with the taking, re-taking, holding, preparing
for sale, and selling of the Collateral before applying same to any other
indebtedness.  Without precluding any other method of sale, the sale of
Collateral shall have been made in a commercially reasonable manner if conducted
in conformity with reasonable commercial practices of commercial banks disposing
of similar property; but, in any event, Secured Party may sell on such terms as
it may choose, without assuming any risk by relying upon the credit of any
prospective buyer, and without any obligation to advertise or give notice of any
kind other than such notice as may be expressly required by this Agreement or
under applicable law.  Secured Party may sell all of the Collateral, or any part
or unit thereof, at one or more sales.
 
F.           Debtor will deliver to Secured Party or deposit with Secured Party,
at Secured Party’s option,  in the form received (properly endorsed for
collection, wherever required), all proceeds of Collateral received by Debtor,
immediately upon receipt by Debtor, and prior to such delivery or deposit will
not commingle such proceeds with any other funds or property of Debtor and will
hold such proceeds as an express trust for Secured Party until such delivery or
deposit.
 
G.           Debtor authorizes Secured Party to change the mailing address at
which mail, addressed to Debtor, would otherwise be received and authorizes
Secured Party or its representative to open such mail received at the changed
address.
 

 
- 7 -

--------------------------------------------------------------------------------

 



 
H.           No waiver of or acquiescence in any default shall operate as a
waiver of, or acquiescence in, any other default then existing or thereafter
occurring, whether or not such other default be of the same type as that waived
or acquiesced in.  No delay or omission on the part of Secured Party in
exercising any right, power, remedy or privilege hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by Secured Party
of any right, power, remedy or privilege shall preclude any other or further
exercise thereof or the exercise of any other right, power, remedy or privilege.
 
I.           Debtor shall remain liable for any deficiency remaining after any
sale or other disposition of the Collateral or any portion thereof.
 
J.           All of the rights, powers, remedies and privileges of Secured Party
in the event of default by Debtor, as provided under this Agreement and under
applicable law, including, but not limited to, the Uniform Commercial Code,
shall be cumulative and in addition one to the other, and in addition to those
rights, powers, remedies and privileges afforded Secured Party under the
provisions of any promissory note or other document contemplated by or delivered
in connection with this Agreement, the Note, or in connection with any other
agreement by and between Debtor and Secured Party, and such rights, powers,
remedies and privileges may be exercised singly or concurrently on one or more
occasions.
 
8.           General.
 
A.           Debtor and Secured Party, as used in this Agreement, include the
heirs, legal representatives, successors and assigns of those parties.
 
B.           The singular pronoun, when used herein, shall include the plural
and the neuter shall include masculine and feminine.  If this Agreement is not
dated when executed by the Debtor, the Secured Party is authorized, without
notice to the Debtor, to date this Agreement.  This Agreement shall become
effective as of the date of this Agreement.
 
C.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their successors and assigns.  Without the consent of
Debtor, Secured Party from time to time may re-hypothecate any or all Collateral
held by Secured Party and/or may transfer or assign this Agreement or any of
Secured Party’s rights hereunder in whole or in part to any person whomsoever
and may act on behalf or as the agent of any such person in enforcing this
Agreement. To the extent of such transfer or assignment, any such transferee or
assignee shall have all the rights of Secured Party hereunder and Secured Party
shall be thereafter relieved from any liability with respect to any Collateral
so assigned or transferred. In connection with any of the foregoing, Secured
Party may disclose any and all information held by or known to Secured Party at
any time with respect to Debtor or the Collateral. Without the prior written
consent of Secured Party (which it may grant or withhold in its sole
discretion), Debtor shall not assign this Agreement nor delegate any of Debtor’s
duties hereunder.
 
D.           In the event of any inconsistency between the terms and provisions
of this Agreement and the Note, the terms and provisions of this Agreement shall
control.
 

 
- 8 -

--------------------------------------------------------------------------------

 



 
E.           With respect to any legal action or proceeding arising under this
Agreement or concerning the Collateral, the Debtor, to the fullest extent
permitted by law, hereby:  (a) submits to the jurisdiction of the state and
federal courts in the State of Florida; (b) agrees that the venue of any such
action or proceeding may be laid in Miami-Dade County (in addition to any county
in which any of the Collateral is located) and waives any claim that the same is
an inconvenient forum; and (c) waives any right to interpose any set-off or
non-compulsory counterclaim or to plead laches or any statute of limitations as
a defense in any such action or proceeding, and waives all provisions and
requirements of law for the benefit of Debtor now or hereafter in force.  No
provision of this Agreement shall limit Secured Party’s right to serve legal
process in any other manner permitted by law or to bring any such action or
proceeding in any other competent jurisdiction.
 
Except as otherwise provided in this Agreement for service of legal process, any
notice to Debtor shall be in writing and shall be deemed sufficiently made if
delivered personally or by a well-recognized reputable firm of couriers or if
transmitted by postage prepaid first class mail (airmail if international) or by
telegraph or by telex with confirmed answer back, to the respective address
appearing on the signature page of this Agreement for such person (or, if none
appears, to any address for such person then registered in Secured Party’s
records).  Any notice to Secured Party shall be directed to the attention of a
manager, a vice-president, or higher ranking officer of each of the entities
comprising the Secured Party hereunder and shall be made in writing in the
foregoing manner and shall be deemed sufficient when received by Secured Party
at the following address: Capital Express LLC, 791 Crandon Boulevard, Apartment
907, Key Biscayne, Florida 33149. Any party may change its address for notice by
giving written notice of the change in accordance with this section.


F.           Whenever used in this Agreement, the term “person” means any
individual, firm, corporation, trust or other organization or association or
other enterprise or any governmental or political subdivision, agency,
department or instrumentality thereof.  Whenever used in this Agreement, the
terms “written” or “in writing” mean any form of written communication and any
communication by means of telex, facsimile device, telegraph or cable. Captions
and section headings contained in this Agreement are for convenience only and
shall not affect its interpretation. Whenever used in this Agreement and unless
the context otherwise requires, words in the plural include the singular, words
in the singular include the plural, and pronouns of any gender include the other
genders.
 
G.           Time is of the essence with respect to the provisions of this
Agreement.  This Agreement may be amended but only by an instrument in writing
executed by the party to be burdened thereby.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction only, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida.
 
9.           SECURED PARTY AND DEBTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE SECURED PARTY MAKING THE LOANS OR EXTENSIONS OF CREDIT SECURED BY THIS
AGREEMENT.
 


 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 

 
- 9 -

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date and year first above written.
 
DEBTOR:


CDII MINERALS, INC., a Florida corporation
 


By:     /s/ Manuel
Mustafa                                                                      
Manuel Mustafa, President


Address: CD International Enterprises, Inc. (OTC: CDII) 431 Fairway Drive, Suite
200
Deerfield Beach, FL 33441


EM RESOURCE ENTERPRISES, INC., a Florida corporation
 


By:      /s/ Manuel
Mustafa                                                                     
Manuel Mustafa, President


Address: CD International Enterprises, Inc. (OTC: CDII) 431 Fairway Drive, Suite
200
Deerfield Beach, FL 33441


CD INTERNATIONAL ENTERPRISES, INC., a Florida corporation
 


By:        /s/ James
Wang                                                                   
James Wang, Chairman and CEO


Address: CD International Enterprises, Inc. (OTC: CDII) 431 Fairway Drive, Suite
200
Deerfield Beach, FL 33441


SECURED PARTY:
 






Manuel Mustafa







 
- 10 -

--------------------------------------------------------------------------------

 

STATE OF FLORIDA                                                )
COUNTY OF MIAMI-DADE                                                      )


The foregoing instrument was acknowledged before me this ____ day of September,
2014, by MANUEL MUSTAFA, as president of CDII MINERALS, INC., a Florida
corporation, on behalf of the corporation.  He is personally known to me or has
produced __________________ as identification.
 




NOTARY PUBLIC, State of Florida


STATE OF FLORIDA                                                )
COUNTY OF MIAMI-DADE                                                      )


The foregoing instrument was acknowledged before me this ____ day of September,
2014, by MANUEL MUSTAFA, as president of EM RESOURCE ENTERPRISES, INC., a
Florida corporation, on behalf of the corporation.  He is personally known to me
or has produced __________________ as identification.
 


NOTARY PUBLIC, State of Florida


STATE OF FLORIDA                                                )
COUNTY OF BROWARD                                                )


The foregoing instrument was acknowledged before me this ____ day of September,
2014, by James Wang, as Chairman and CEO of CD INTERNATIONAL ENTERPRISES, INC.,
a Florida corporation, on behalf of the corporation.  He is personally known to
me or has produced __________________ as identification




STATE OF FLORIDA                                                )
COUNTY OF MIAMI-DADE                                                      )


The foregoing instrument was acknowledged before me this ____ day of September,
2014, by Manuel Mustafa, individually.  He/She is personally known to me or has
produced __________________ as identification.
 


NOTARY PUBLIC, State of Florida




 